DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the filing of 02/28/2022.
Claims 1, 4, 8, 11, and 13 have been amended by Applicant.
Claims 3, 7,  9, 12,  and 14 - 15  remain as original.
Claims  2,  5 - 6, and 10 have been cancelled by Applicant.
Claims 16 - 20    are new.
Claims 1, 3 - 4, 7 - 9, and 11 - 20 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Allowable Subject Matter
Claims 8 - 9, and 11 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and/or 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, set forth in this Office action.  The 

Response to Arguments
The prior drawing objection is maintained. The replacement drawing is still too blurred for reproductive purposes. 
The prior 35 USC 112(a) rejections of all claims (1 and 8, and all claim dependent thereon), of claims 2 and 10, and of claims 2, 4, 6, 10, 11 and 13, are withdrawn due to Applicants arguments and amendments.
The prior 35 USC 112(b) rejection of all claims is withdrawn due to Applicants arguments and amendments.
With regard to the limitations of claims 1, 3 - 4, 7 - 9, and 11 - 20, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 7 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular generic computer device(s) technological environment. Accordingly, the claim(s) recite an abstract idea, which is detailed in the formal analysis pursuant to a 35 USC 101 analysis which follows.
Applicant argues that the claims as amended are not directed to an abstract idea. Remarks 11 - 13. Examiner respectfully disagrees. The abstract idea previously noted was analyzing data respecting insurance policies, payoffs, and catastrophe bonds. See below analysis.
Applicant argues per 35 USC 101 that the claims as amended are integrated  into a practical application. Remarks 13 - 15. Examiner respectfully disagrees. Applicant describes a routine usage of generic, high level, computer components applied as against the above noted abstract idea. No improvement to computer technology as a practical application is claimed.
Applicant argues per 35 USC 101 that the claims as amended are directed to significantly more than the abstract idea. Remarks 16 - 20.  Applicant essentially makes the same argument as above, albeit BASCOM is additionally argued. This case is distinct from BASCOM. Whether or not there exists in this Application a non-conventional and non-generic arrangement of computer components, the same has not been claimed.
The Application does not amount to significantly more than the abstract idea for reasons stated above. As to the specific mention of Social Security benefits in new claims 18 and 20, whether reduced benefits are attached to this or that payment as respects 35 USC 101 is not material. Such payments do not alter the above analysis respecting 35 USC 101.
As to 35 USC 103, no Applicant arguments were made because no such rejection was imposed in the prior office action. Here, due to Applicants amendments, a 35 USC 103 rejection of claims 1, 3, 4, and 7 has been imposed as below. This is no such rejection on claims 8 - 9, and 11 - 20.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references 

Claim Objection
New dependent claims 16 - 20 are objected to. They all refer to the method of claim 9, however claim 9 is a system claim. This appears to be a typographical error(s).  
Appropriate correction is required.

       
Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1, 3 - 4, 7 - 9, and 11 - 20  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process) and independent claim 8 is directed to a system (machine), both of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent system claim 8 as the claim that best represents the claimed invention for the present 35 USC 101 analysis (it's sufficiently similar to mirrored, but broader  method claim 1).  
Independent method claim 8 (and narrower claim 1) recite, in part, the limitations of:
...evaluating and underwriting insurance policies; ..receiving data regarding an insurance policy...; issuing insurance policies; receiving insurance policy payoff triggering data...; ..determining factors regarding triggering...; evaluating a likelihood of triggering...; providing reinsurance to an issuer of the insurance policy based on the likelihood of triggering...; and sponsoring a catastrophe bond to be offered to investors based on the likelihood of triggering...  .   
Independent claim 8 (and 1) recite(s) the abstract idea of:
analyzing data respecting insurance policies, payoffs, and catastrophe bonds.
The above independent claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity, which include the fundamental economic principles or practices relating to insurance. They also may be classified as a commercial interaction. There certain methods of organizing human activity constitute at least two of the several groupings of abstract ideas. (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application because they simply apply generic computer components to the above recited abstract idea. Those claim limitations otherwise amount to  computer system, processor, and memory. These computer components are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The recitation of generic computer components in a claim do not change the fact that the claim recites an abstract idea. The independent claims(s)' additional (as above, structural) elements do not integrate the articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality as noted.
The practice of analyzing data regarding the construction of insurance networks, catastrophe bonds, and their several triggers, can be comparatively done by humans without a computer. Examples would include that the parties actually spoke with one another, or that words written out on parchment were exchanged between them via the mails or by hand, either of which could have adequately developed the abstract idea above noted. Applying a high-level generic computer system to this abstract insurance practice might arguably speed it up, but nothing here is done to improve the actual functioning of the generic computer system itself. The Application relates to a method which can be successfully performed by humans without a computer. The independent claims presently analyzed are directed to an abstract idea without any practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the independent claims do not integrate the abstract idea into a practical application
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea itself (here, a judicial exception) either separately and/or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any  “inventive concept”. As discussed above with regard to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to perform a judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f),  where applying a computer as a tool is not indicative of significantly more. Thus the additional elements of the independent claims do not change the outcome of the analysis.  Claims 1 and 8  are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception).
Dependent claim  analysis proceeds as follows:
...wherein the trigger event comprises a reduction in a financial status of the subscriber. (claims 3, 9, 12);   ...verifying the financial status of the subscriber...  .  (claims 4, 13);  ...wherein the policy insures against a decrease in financial benefits. (claim 7); ...wherein the plurality of factors comprises multiple triggers (claim 11); ...wherein the plurality of factors comprises a characteristic of the subscriber (claim 14); ....wherein the characteristic of the subscriber is a predicted value of the subscriber claim. (claim 15); ...each insurance policy is assigned to a cell and the number of the plurality of insurance policies is divided into an aggregation of one or more cells and each aggregation is priced and offered to an investor. (claim 16); ...wherein the decrease in financial status is a cut to a retirement benefit. (claim 17); ...wherein the decrease in financial status is a cut to a Social Security benefit. (claim 18); ...wherein the financial benefit is a retirement benefit. (claim 19); wherein the financial benefit is a Social Security benefit. (claim 20).  

The above analyzed dependent claims do not include any additional elements that integrate the abstract idea stated into a practical application, or are sufficient to amount to significantly more than the judicial exception itself.  They instead further apply the articulated abstract idea to a particular technological environment relating to insurance claims. That said, the dependent claims here are also directed to the abstract idea.

Claims 1, 3 - 4, 7 - 9, and 11 - 20  are not patent-eligible pursuant to 35 USC 101.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1, 3 - 4, and 7 are rejected pursuant to 35 USC 103 as being unpatentable over Klugman (US20050216386A1)  in view of Van Slyke (US20100094744A1).

Regarding claim 1:
Klugman teaches:
receiving confirmation that a plurality of insurance policies was issued to a plurality of subscribers, the insurance policies associated with a trigger event that would trigger one or more subscriber claims based on the policies; ("The present invention provides methods and apparatus, including computer program products, for securitizing natural catastrophe risk by issuing risk instruments of one or more risk classes that are issuable on a recurring basis. In general, in one aspect, the invention thus provides methods and apparatus, 
evaluating a likelihood of the trigger event occurring based on the plurality of factors; (" Using known modeling techniques, an expected loss can be determined in the form of an index of probabilities of exceedance associated with a given class, by analyzing and parameterizing historical data, such as weather data, studies published by government reporting agencies, academic researchers, private organizations, and the like. Ratings can be assigned to risk instruments of a given class or series (e.g., by a commercial rating agency) based on the expected loss.", [036]);
providing reinsurance to an issuer of the insurance policy based on the likelihood of the trigger event; 
and responsive to the providing reinsurance step, sponsoring a catastrophe bond on the bond market platform to be offered to investors, ("The invention can be implemented to realize one or more of the following advantages. Securitizing natural catastrophe risk gives sponsors an alternative to the conventional reinsurance market. Catastrophe bonds are fully collateralized, so that payment in the event of a triggering event is guaranteed. Issuing natural catastrophe bonds at recurring intervals can give sponsors regular access to the capital markets, providing stable, multi-year coverage for natural catastrophe risk. The coverage available to the sponsor is readily scalable, depending on market conditions. Issuance of such bonds at recurring intervals can also provide a regular supply of catastrophe bonds to those markets, making the catastrophe bond market more reliable, [012]);
wherein the catastrophe bond is dynamically priced based on the likelihood of the trigger event or a change thereto and a number of the plurality of insurance policies included in the catastrophe bond.  ("Establishing classes of catastrophe bonds that can be issued on a recurring basis can reduce transaction costs associated with each catastrophe bond issuance. Using standardized parametric indices based on well-defined physical triggers frees the sponsor from disclosing information about its risk portfolio that would be required for loss-based triggers. One implementation of the invention provides all of the above advantages.", [012]);
Klugman does not expressly disclose, but Van Slyke teaches:
determining a plurality of factors that would affect an occurrence of the trigger event, the plurality of factors including a political factor and an economic factor, wherein the political factor comprises an upcoming election that could alter the control of the legislative branch of the government or an election of a government official ("An important quality of many useful contracts is that their price depends on some natural or man-made event. Consider the price of electricity in Chicago during the eighteenth hour of the twenty-fourth day of January, 2013. The price of a contract for a megawatt-hour may depend on business conditions, the elections in 2012, weather conditions, terrorist acts, and myriad other factors.", [067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Klugman to incorporate the teachings of Van Slyke because the system set forth in the combination would increase its efficiency by expressly adopting an appropriate political factor/ risk trigger (this type of insurance is generally known as "Political Risk Insurance") relating to an election (wherein a "government official" is necessarily elected) which might alter the outcome of the investment.  ("Because of such contractual rights and obligations, the transparent trader can negotiate with these parties before the contractual triggers are met and in other ways adjust its day-to-day tactics to reduce the frequency or impact of the exercise of such contractual rights and obligations. For example and without limitation, the transparent trader can ask its surety to make a market for a certain set of liabilities when trading becomes thin in that set of liabilities by offering to underwrite those liabilities at a price higher than the existing market price but less than the price it will receive if the contractual Van Slyke.
Regarding claim 3:
The combination of Klugman and Van Slyke contain all the limitations of claim 1:
Klugman further teaches:
wherein the trigger event comprises a reduction in a financial status of the subscriber.  ("Establishing classes of catastrophe bonds that can be issued on a recurring basis can reduce transaction costs associated with each catastrophe bond issuance. Using standardized parametric indices based on well-defined physical triggers frees the sponsor from disclosing information about its risk portfolio that would be required for loss-based triggers.", [012]).
Regarding claim 4:
The combination of Klugman and Van Slyke contain all the limitations of claim 3:
Klugman further teaches:
further comprising verifying the financial status of the subscriber via a secure portal providing access to an external database. (" In a catastrophe bond transaction, the coupon payment is given to the investor up front, during the risk period associated with the catastrophe bond. In exchange, the investor posts the notional amount of the bond in an account or trust, such that the bond is fully collateralized and any credit risk is eliminated. If there is an event that exceeds the attachment point of the bond in the geographic region and during time period associated with the bond, some or all of the investors' principal is used to pay a sponsor under a reinsurance contract. If there are no trigger events in the relevant 
Regarding claim 7:
The combination of Klugman and Van Slyke contain all the limitations of claim 1:
Klugman further teaches:
wherein the policy insures against a decrease in financial benefits. ("Methods and apparatus, including computer program products, for securitizing natural catastrophe risk. One or more risk classes representing natural catastrophe risks is are established, and a first collection of risk instruments of a first risk class of the one or more risk classes is issued. Each risk class is recurringly issuable as risk instruments providing a return on an investment. The amount of the return for a risk instrument is contingent upon the occurrence of a realization event for the corresponding represented natural catastrophe risk. Collections of risk instruments issued from recurringly issuable risk classes are also described.", [ABSTRACT]). 

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
An NPL entitled "Investment Guarantees and Political Risks Insurance: Institutions, Incentives, and Develpoment, 2008 - A complete copy of the same is attached to this office action.
Zhu  (US20040015376A1) - A method and system which deal with the evaluation of the impact of political risk on forecast and value of a project. Key macro political risks are identified and quantified. Project specific political risk events that can result from changes in macro political uncertainties are identified and the probabilities quantified. The relationship of the macro political risks and project specific political risk events are defined. The key project economic parameters susceptible to political uncertainties are identified and the threshold or changes in economic parameters upon the occurrence of a risk event are quantified. The data is assembled into a computer system and a Monte Carlo analysis can be preformed to forecast the probable value of the project taking into account potential political risks.
Koziol 
Lewis (US20080103841A1) - Disclosed is a novel insurance product that provides additional reinsurance coverage to mitigate risks associated with catastrophic events which adversely affect property and casualty insurance rates. The reinsurance product contains one or more tiers of protection which allows a purchaser to vary the coverage related to one or more catastrophic events, such as an earthquake, a hurricane, or a flood.
Humayun (US20170322682A1) - A system and method involves detecting operational social disruptive events on a global scale, assigning disease or non-disease event staging and warnings to express data in more simplistic terms, modeling data in conjunction with linguistics analysis to establish responsive actions, generating visualization and modeling capabilities for communicating information, and modeling disease or non-disease propagation for containment and forecasting purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698